 

Exhibit 10.21

 

Loan and Service Agreement

 

Contract No:________________

 

(GRAPHIC) [img010_v1.jpg]

Legal representative:

Address:

Contact:

 

(GRAPHIC) [img011_v1.jpg]

ID No.:

Residence:

 

For the purposes of this Agreement, Party A and Party B are collectively
referred to as the “Parties” and individually referred to as a “Party”.

 

According to the “Contract Law of the People’s Republic of China” and other
relevant laws and regulations, Party A and Party B, after arm’s length
negotiations, entered into the following agreement for the purpose of the
provision of loans from Party A to Party B for payment of the procurement of
second-hand vehicles and services related to second-hand vehicles:

 

1.Loan

 

1.1.Amount of the Loan

 

  Party A agrees to provide Party B with a loan dominated in renminbi at a
certain amount (“Loan”) in accordance with the terms and conditions set out in
this Agreement, which shall be subject to the monthly Confirmation of Loan
signed by both Parties (Appendix 1).

 

1.2.Purpose of the Loan

 

Party B warrants that the Loan will only be used for paying for the procurement
of second-hand vehicles based on the instruction of third-party provider of
second-hand vehicle service (“Second-hand Vehicle Service Provider”) as
designated by Party A. Party B shall not use the Loan for any other purpose
without the prior written consent of Party A.

  

1 

 

 

1.3.Conditions for the release of the Loan

 

Upon all of the following conditions are satisfied or waived by Party A in
writing, Party A shall release the Loan to Party B within [ ] working days from
the date of execution of this Agreement:

 

(1)The representations and warranties made by Party B in Article 4.2 under this
Agreement are true, complete and correct, and not misleading;

 

(2)Party B shall use the account of Party A as the collection account for the
sale of second-hand vehicles;

 

1.4.Release of the Loan

 

1.4.1Both Parties agree that Party B may from time to time designate the account
of a third party (“Receiving Agent”) to collect the Loan. Both Parties confirm
that Party B remains to be the debtor for the purpose of the Loan under this
Agreement, and the Receiving Agent does not assume any obligation to repay the
Loan.

 

1.4.2For the confirmation of the Loan relationship, Party B shall, upon
receiving the credit statement (Appendix 2) issued by the Receiving Agent, sign
the Confirmation of Loan (Appendix 1) based on the actual credit amount together
with Party A.

 

1.4.3In order to monitor the use of the Loan, Party A has the right to manage
the above-mentioned account designated by Party B either by itself or by a third
party.

 

1.5.Term of the Loan

 

The term of the Loan shall commence from the date of execution of this Agreement
to the day when Party A requires the Borrower to repay the Loan and the Borrower
repay the Loan in full (“Term of Loan”).

 

1.6.Interest of the Loan

 

 During the Term of Loan, the Loan under this Agreement is a non-interest
bearing loan. The interest of the Loan shall be calculated based on an annual
interest rate of 0% from the second day upon the expiry of the Term of Loan.

 

1.7.Repayment of the Loan

 

1.7.1Both Parties agree that the proceeds from the sale of second-hand vehicles
by Party B on behalf of Party A shall be paid in full to Party A for the
repayment of the Loan and payment of service fees, of which the portion
exceeding the principal of the Loan shall be the service fees for the provision
by Party A of second-hand vehicle service to Party B.

  

2 

 

 

1.7.2Party B undertakes that during the sale of second-hand vehicles, Party B
shall designate the account of Party A as the collection account for the sale of
second-hand vehicles.

 

1.7.3Account information of Party A

 

The account information of Party A is as follows:

 

Account No.               :     [                     ] 

Account bank             :     [                     ]



Account name            :     [                     ]

 

1.7.4During the Term of Loan as stipulated in this Agreement, Party A shall have
the right to require Party B to repay the Loan in part or in whole at any time.

 

1.8.Guarantee of the Loan

 

1.8.1Both Parties agree that the second-hand vehicles purchased by Party B by
using the Loan will automatically serve as the guarantee for the Loan.

 

2.Second-hand vehicle service

 

2.1Content of service

 

Party B authorizes Party A to deal with the following matters on behalf of Party
B in Party B’s purchase and sale of second-hand vehicles (“Second-hand Vehicle
Service”):

 

(1)selecting the Second-hand Vehicle Service Providers;

 

(2)dealing with all matters relating to the purchase and sale of second-hand
vehicles (other than the obligations of Party B as stipulated in this
Agreement), including but not limited to disputes resolution;

 

(3)determining the price of purchase and sale of second-hand vehicles;

 

(4)collecting the proceeds of the sale of second-hand vehicles of Party B. In
the “Second-hand Vehicles Sales Contract” entered into between Party B and the
consumers, the collection account shall be the one of Party A.

 



3 

 

 



2.2Service fees and other relevant expenses

 

2.2.1Both Parties agree that Party B shall pay Party A service fees at a certain
amount, the particulars of which shall be subject to the Confirmation of Service
Fees (Appendix 3).

 

2.2.2Party A shall bear the costs or responsibilities between Party A and the
Second-hand Vehicle Service Provider and Party B shall not bear any
responsibility.

 

2.3Party B agrees that the delegation is irrevocable and Party A may transfer
the delegation.

 

2.4The Second-hand Vehicle Service shall be terminated upon the expiry of the
Term of Loan under this Agreement.

 

3.Obligations of Party B

 

3.1Purchase of second-hand vehicles

 

3.1.1Party B shall, based on the instructions of the Second-hand Vehicle Service
Provider as designated by Party A, in its own name:

 

(1)enter into a second-hand vehicle purchase contract with the original owner;

 

(2)use the Loan provided by Party A to pay for the purchase of second-hand
vehicles;

 

(3)execute relevant documents;

 

(4)procure the transfer of ownership of the second-hand vehicle to the person
designated by the Second-hand Vehicle Service Provider.

 

3.2The second-hand vehicle purchased by Party B shall be in the custody of and
maintained by the Second-hand Vehicle Service Provider designated by Party A.
The relevant documents and materials of such second-hand vehicle shall also be
handed over to the Second-hand Vehicle Service Provider. Party B shall not
dispose of such second-hand vehicles in any form, either by itself or by
instructing any other Party.

 



4 

 

 



3.3Sale of second-hand vehicles

 

3.3.1Party B shall, based on the instruction of the Second-hand Vehicle Service
Provider designated by Party A, enter into a second-hand vehicle sales contract
with the consumer in its own name and procure the transfer of the second-hand
vehicle to the consumer;

 

3.3.2Party B shall transfer relevant documents and materials of such second-hand
vehicle for sale to the consumer; and

 

3.3.3execute relevant documents.

 

3.4Party B shall allow Party A or its affiliates to inspect the use of the Loan.
At the same time, Party B shall provide Party A with all the contracts,
documents, materials and account breakdown relating to the purchase and sale of
second-hand vehicles as required by Party A.

 

4.Representations and warranties

 

4.1Party A hereby makes the following representations and warrants that such
representations are true and correct:

 

(1)Party A has the ability to execute and perform this Agreement;

 

(2)The execution and performance of this Agreement by Party A is not in
violation of any agreement and document entered into between Party A and any
third-party or any commitment made by Party A to any third party;

 

(3)This Agreement, once executed, shall constitute the legally valid and
enforceable obligations of Party A.

 

4.2Party B hereby makes the following representations to Party A and warrants
that such representations are true and correct:

 

(1)Party B has the ability to execute and perform this Agreement;

 

(2)The execution and performance of this Agreement by Party B is not in
violation of any agreement, document entered into between Party B and any
third-party or any commitment made by Party B to any third party;

 

(3)This Agreement, once executed, shall constitute the legally valid and
enforceable obligations of Party B.

 



5 

 



 

5.Liability for breach of contract

 

If Party B does not use the Loan for the purpose agreed by the Parties, Party A
has the right to withdraw the Loan in part or in whole, implement the guarantee
under this Agreement, or require Party B to compensate Party A for any loss
caused thereby.

 

6.Force majeure

 

Any party to the Agreement shall not be liable for any loss caused to the other
party arising from its failure or delay of performance of the obligations under
the Agreement due to force majeure events. In the event of a force majeure
event, the party affected shall immediately notify the other party, and issue a
document to the other party that can effectively prove the occurrence of the
force majeure event within 15 days of the occurrence. The party affected by
force majeure event shall take active and effective measures to minimize the
losses caused to the other party by its failure or delay of performance of the
obligations under this Agreement. The time to delay the performance of relevant
obligations due to force majeure event should be equal to the duration of force
majeure event.

 

For the purposes of this Agreement, force majeure means the events that are
unable to be foreseen by both Parties at the time of signing the Agreement and
their occurrence and consequences could not be prevented or avoided, and those
that are expressly provided for in the state laws.

 

7.Confidentiality clauses

 

7.1Unless otherwise agreed in this Agreement, both Parties to this Agreement
shall do their utmost to keep confidential any technical or commercial
information of all forms relating to other Parties obtained as a result of the
performance of this Agreement, including any content of the Agreement and other
potential cooperation and transaction between the Parties. Either party shall
limit its employees, agents (including the Receiving Agent set out in this
Agreement, the same below), advisors, etc., to obtain the above information only
if necessary for the proper performance of the obligations under this Agreement,
and such employees, agents, advisors, etc. shall be bound by the same degree of
confidentiality obligations as the party concerned.



 

7.2The above restrictions do not apply to:

 

(1)the information which are available to the public at the time of disclosure;

 

(2)the information which are available to the public after disclosure not due to
the fault of the recipient;

 

(3)the information which the recipient can prove that it has acquired prior to
disclosure and is not obtained directly or indirectly from other Parties;

  

6 

 

 

(4)the aforementioned confidential information that either party, as required by
law, is obliged to disclose to relevant government authorities, etc., or either
party discloses to its immediate legal advisors and financial advisors for its
normal business operations (provided that the immediate legal advisors and
financial advisors shall be bound by the same degree of confidentiality
obligations as the party concerned);

 

(5)the aforementioned confidential information that Party A shall disclose to
the investors and their affiliates (provided that Party A shall ensure that the
investors and their affiliates shall be bound by the same degree of
confidentiality obligations as the Party A).

 

7.3This article remains to have legal effect regardless of any change,
cancellation or termination of the Agreement.

 

8.Dispute Resolution and Applicable Law

 

8.1Any dispute between the Parties to the Agreement over the content of this
Agreement or the performance hereof shall be resolved through friendly
negotiations, in the event that such negotiation fails to deliver satisfactory
result, either Party may file a lawsuit in the People’s Court where Party A is
located.

 

8.2The entry into, implementation and interpretation of this Agreement and the
dispute resolution shall be governed by the laws of PRC.

 

9.Effectiveness, change, and termination of the Agreement

 

9.1The Agreement shall become effective upon both Parties sign it.

 

9.2Any modification of the terms of the Agreement must be approved by both
Parties and confirmed in writing.

 

9.3This Agreement will be terminated for any of the following reasons:

 

(1)the expiry of the Term of Loan of this Agreement;

 

(2)agreement between the Parties to terminate this Agreement.

 



7 

 

 



9.4The early termination of this Agreement shall not affect the rights and
obligations of the Parties to the Agreement that have arisen under this
Agreement prior to the earlier termination date of this Agreement.

 

10.Miscellaneous

 

10.1Failure by either Party to this Agreement to exercise the rights under this
Agreement in a timely manner shall not be deemed a waiver of such right, nor
will it affect such Party’s exercise of that right in the future.

 

10.2If any term under this Agreement becomes invalid or does not have the force
of execution in whole or in part or violates any applicable law for any reason,
such term shall be deemed to be deleted. However, the remaining terms under this
Agreement should still be valid and binding.

 

10.3This Agreement shall be binding on either party’s heirs and assignees.

 

10.4The matters not covered in this Agreement shall be resolved through
negotiated by the Parties.

 

10.5This Agreement is in two copies, each of which shall be held by Party A and
Party B respectively and have the same legal effect.

 

[The following pages are reserved for the signatures of the Loan and Service
Agreement]



 

8 

 

 

The Loan and Service Agreement was entered into between the following Parties in
_________ on this day of  ____ 2017:

 

(GRAPHIC) [img012_v1.jpg]



 

Signature of legal representative or authorized representative:

 

(GRAPHIC) [img013_v1.jpg]

 



Signature:                              Date:  

 



9 

 

 

Appendix 1Confirmation of Loan

 

Shanghai Jieying Automobile Sales Co., Ltd. (the “Company”) provides the Loan in
RMB to [ ] (the “Borrower”) under the “Loan and Service Agreement”, and both
Parties hereby confirm as follows:

 

The Company has release the Loan to the Borrower according to the time and
amount listed in the table below; the Borrower’s designated account has received
the Loan at the time listed in the table below. The interest, term and purpose
of such Loan is subject to the terms of the “Loan and Service Agreement”.

 



Shanghai Jieying Automobile Sales Co., Ltd.   [Management]   Authorized
representative: []   ID No.:     Date of     Date of     release     receipt    
of Loan     of Loan     Amount RMB [ ]   Amount RMB [ ]   of Loan (In words: )
of Loan (In words: ) granted     received         Seal: Shanghai Jieying
Automobile Sales Co., Ltd. Signature: Authorized representative (signature):    
    Date:     Date:    



 



10 

 

 

Appendix 2 Confirmation of Receipt

 

(GRAPHIC) [img013a_v1.jpg]

 

I hereby acknowledge and represent that:

 

1. The bank account I listed in the “Loan and Service Agreement” has received
the Loan provided by Shanghai Jieying Automobile Sales Co., Ltd. at the time
listed in the table below; the receipt issued by the bank is attached hereto.

 

2. The purpose of the Loan is to purchase the second-hand vehicles only. I will
not use the money for any other purpose;

 

3. I am not responsible for the repayment of principal and interest of such
loans.

 



[Receiving Agent]     ID No.:     Date of receipt of payment   Amount of receipt
RMB [ ]   of payment (In words: )       [Receiving Agent]       Signature:      
Date:    

 

11 

 

 

Appendix 3 Confirmation on Service Fees

 

(GRAPHIC) [img013b_v1.jpg] 

 



(GRAPHIC) [img013c_v1.jpg]   Shanghai Jieying Automobile Sales Co., Ltd. ID No.:
    Authorized representative: [ ] Date of     Date of   payment     receipt of
  of     service   service     fees   fees         Amount RMB [ ]   Amount of
RMB [ ] of (In words: ) service (In words:                                   )
service     fees   fees paid     received             Signature:     Seal:
Shanghai Jieying Automobile Sales Co., Ltd.       Authorized representative
(signature): Date:     Date:  

 



12 

 